Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Charles Lutzow  (#71,599) on April 1, 2021.

The application has been amended as follows: 
Claims 2 and 10 have been canceled.
In claim 11, line 1, “10” has been replaced with - -9- -.
In claim 12, line 1, “10” has been replaced with - -9- -.
In claim 13, line 1, “10” has been replaced with - -9- -. 
In claim 14, line 1, “10” has been replaced with - -9- -. 
Claims 1 and 9 have been amended as follows.
1.    (Twice Amended) A pivotal tubular pet scoop comprising:
a handle connected to an extension rod, the extension rod having a bottom, the bottom connecting to an arm block;
a trigger attached to the extension rod and located below the handle;
a trigger rod attached to the trigger and moving when the trigger is actuated a bottom portion of the trigger rod passing through a hole in the arm block and connecting to a lower arm block;
a set of outer springs connected to the arm block and a set of  inner springs connected to the lower arm block, both springs connecting to a tubular scoop;

a bag attachment located on the tubular scoop for attaching disposable bags; [and]
wherein the connection point is located on a first end of the tubular scoop, and the bag
attachment is located on a second end of the tubular scoop[..]; and 
the pivotable connection point connecting the tubular scoop to the outer and inner springs is a screw.

9.  (Twice Amended) A method for disposing of pet feces comprising: 
 	locating pet feces;
providing a pivotal tubular pet scoop, the pet scoop comprising a handle connected to an extension rod, the extension rod having a bottom, the bottom connecting to an arm block; a trigger attached to the extension rod and located below the handle; a trigger rod attached to the trigger and moving when the trigger is actuated a bottom portion of the trigger rod passing through a hole in the arm block and connecting to a lower arm block; a set of outer springs connected to the arm block and a set of  inner springs connected to the lower arm block, both springs connecting to a tubular scoop; the tubular scoop pivotably attached at a connection point to the outer and inner springs and being made of a left jaw and a right jaw, the jaws connected by at least 1 hinge, such that when the trigger is actuated and the lower arm block is raised relative to the lower arm block, the inner springs are tightened relative to the outer springs, thereby causing the left and right jaws to close and form a tube; the pivotable connection point connecting the tubular scoop to the outer and inner springs is a screw; and a bag attachment 
attaching a bag to the pet scoop with the bag attachment;
positioning the pet scoop such that the feces is located between the left and right jaws of the pet scoop;
actuating the trigger to close the left and right jaws of the pet scoop;
lifting the pet scoop causing the tubular scoop to pivot thereby causing the feces to fall into the bag; and
removing the bag thereby disposing of the pet feces.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach  the pivotal tubular pet scoop having a pivotable connection point connecting a tubular scoop to outer and inner springs to be a screw, and a connection point  located on a first end of the tubular scoop, and a bag attachment  located on a second end of the tubular scoop.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3652